Citation Nr: 1438341	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  06-28 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating) for the period from June 16, 2005 to March 4, 2007.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2103), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from December 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, that granted service connection and a 30 percent rating for post-traumatic stress disorder (PTSD), effective June 16, 2005.  

The case was later transferred to the Newark, New Jersey, Regional Office (RO).  

A July 2006 RO decision increased the rating for the Veteran's service-connected PTSD to 50 percent, effective June 16, 2005.  

A March 2007 RO decision assigned a temporary total rating based on hospitalization for the period from March 5, 2007 to April 30, 2007.  

A June 2007 RO decision increased the rating for the Veteran's service-connected PTSD to 70 percent, effective June 16, 2005.  Since those grants did not represent a total grant of benefits sought on appeal, the claim for increase remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

A November 2007 RO decision increased the rating for the Veteran's service-connected PTSD to 100 percent, effective October 1, 2007.  

A February 2008 RO decision assigned an earlier effective date of March 5, 2007, for the 100 percent rating for the Veteran's service-connected PTSD.  Since those grants did not represent a total grant of benefits sought on appeal, the claim for increase remained on appeal.  AB v. Brown, supra.  

In June 2008, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2008, the Board remanded the issue of entitlement to an initial rating higher than 70 percent for PTSD for the period from June 16, 2005 to March 4, 2007, for further development.  

Following RO denial of the claim, in a March 2009 decision the Board denied the Veteran's claim for entitlement to an initial rating higher than 70 percent for PTSD for the period from June 16, 2005 to March 4, 2007.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to the issue of entitlement to an initial rating higher than 70 percent for PTSD for the period from June 16, 2005 to March 4, 2007, be vacated and remanded.  A February 2010 Court Order granted the motion.  

In October 2010, the Board remanded the issue of entitlement to an initial rating higher than 70 percent for PTSD for the period from June 16, 2005 to March 4, 2007, for further development.  

Following RO denial of the claim, in a March 2012 decision the Board again denied the Veteran's claim for entitlement to an initial rating higher than 70 percent for PTSD for the period from June 16, 2005 to March 4, 2007, and  remanded the issue of entitlement to a TDIU rating for the period from June 16, 2005 to March 4, 2007.  

The Board has previously indicated that an issue of entitlement to service connection for alcohol addiction, to include as secondary to service-connected PTSD, has been raised by the record.  That issue is not before the Board at this time and is, again, referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his service-connected PTSD prevented gainful employment, warranting a TDIU rating, for the period from June 16, 2005 to March 4, 2007.  

For the period from June 16, 2005 to March 4, 2007, a 70 percent rating for PTSD has been in effect.  The combined disability rating for that period was 70 percent.  Thus, the Veteran has met the schedular criteria for consideration of a claim for TDIU.   38 C.F.R. § 4.16 (a).  

This case was previously remanded by the Board in March 2012, in part, to provide the Veteran with a letter that satisfied the duty to notify provisions with respect to his claim for entitlement to a TDIU rating.  The Board directed that the letter must include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a request that the Veteran complete and return such form.  

Pursuant to the March 2012 remand, in March 2014, the RO provided a letter to the Veteran regarding the duty to notify provisions with respect to his claim for entitlement to a TDIU rating for the period from June 15, 2005 to March 4, 2006.  The Veteran was requested to complete, sign, and return an enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

In an April 2014 supplemental statement of the case, the RO indicated that, to date, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, had not been received from the Veteran.  As the form was not completed and returned, and as there was no evidence of record showing that the Veteran was unable to secure gainful employment due specifically to service-connected conditions, the claim for a TDIU rating was denied.  

However, in July 2014, the Veteran subsequently submitted the completed VA Form 21-8940 directly to the Board, with a waiver of regional office review.  

The Veteran has not been specifically afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether his service-connected PTSD, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation for the period from June 16, 2005 to March 4, 2007.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

The Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  After associating all outstanding pertinent records with the claim file, schedule the Veteran for a VA examination by an appropriate medical professional to obtain a medical opinion as to whether his service-connected PTSD alone rendered him unemployable for the period from June 15, 2005 to March 4, 2007.  The entire claim file, to include all electronic files must be reviewed by the examiner.  

The examiner must describe the impairment from the service-connected PTSD for the period from June 15, 2005 to March 4, 2007, and must specifically provide an opinion as to whether the Veteran's service-connected PTSD, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation during the period from June 16, 2005 to March 4, 2007.  If the Veteran's service-connected PTSD did not render him unemployable during that period, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected PTSD, given his skill set and educational background.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



